Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 10, 11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470) and Ishii (US 2013/0320577).  Note the basis for the rejections set forth in the office action filed November 19, 2021.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Sullivan (US 2015/0196809).  Note the basis for the rejections set forth in the office action filed November 19, 2021.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Taniguchi (US 2006/0084536).  Note the basis for the rejections set forth in the office action filed November 19, 2021.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Swiszcz (US 2014/0100067).  Note the basis for the rejections set forth in the office action filed November 19, 2021.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Lo (8,622,857).  Note the basis for the rejections set forth in the office action filed November 19, 2021.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Dobrounig (6,306,054).  Note the basis for the rejections set forth in the office action filed November 19, 2021.
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that while Ishi teaches the mixing of a first group of particles with new, unused particles of material to form a layer of a new golf ball, Ishii does not teach a material forming a majority weight component of each of a bladder, at least one intermediate layer and at least one exterior layer as claimed.  The applicant states Ishii’s mixture is applied to one layer of a golf ball but is not applied to more than one layer of the golf ball.  The applicant also argues that the applied references do not teach using a mixture to make a functioning bladder made of thermoplastic polyurethane including recycled and new material.  However, these arguments are not persuasive.  Ishii reveals that it is known in the art of sports balls formed from thermoplastic to use recycled material formed by pulverizing the thermoplastic material. Note paragraph [0024]. Ishii also states that at least a portion of the recycled material may be reused to form a new sports ball. Note paragraph [0003]. Further, note paragraph [0048] of Ishii particularly stating that the first group of particles in the method (700) may be mixed with new, unused particles of material to form a layer of a new golf ball. Thus, Ishii clearly teaches the combination of new and reused thermoplastic material in the formation In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection is over the combination of Ou’795 in view of Ou ‘018, Lin and Ishii where the combination of teachings suggests to one of ordinary skill in the art to manufacture the layers of the ball from a combination of new and recycled material.  Indeed, Lin particularly notes that thermoplastic polyurethane facilitates ease of recycling for the game ball and Ishii teaches that it is known in the art of sports balls to use recycled material for forming a layer of a new golf ball.  Thus, it would have been obvious to one of ordinary skill in the art to use a combination of reused thermoplastic material and newly manufactured material in each of the layers of the sports ball in order to reduce manufacturing costs by using a recycled material.  “It is well-established that a determination of obviousness based on teaching from multiple references does not require an actual, physical substitution of elements.” In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir. 2012) (citations omitted).  “Rather, the test for obviousness is what the combined teachings of the references would have suggested to those having ordinary skill in the art.” Id. At 1333; see also In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (each prior art reference “must be read, no in isolation, but for what it fairly teaches in combination with the prior art as a whole”). 

Regarding the claimed range of 10-50% of newly manufactured material for the mixture, the applicant contends that the combination lacks any teaching of ratios between newly manufactured material and reused material and thus does not teach the claim limitation.  The applicant states that Ishii does not discuss particular amounts of recycled material for the mixture and thus does establish the ratio as a result-effective variable.  Further, the applicant argues that there is no suggestion within the art to lead one of ordinary skill in the art to the claimed range.  However, these arguments are also not persuasive.  The combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii teaches the manufacture of a ball from a first material class wherein the material comprises a mixture of reused and newly manufacture material.  Ishii particularly teaches that it is desirable to provide a portion of recycled material in the mixture and that the use of the material decreases the waste of disposing of used golf balls and the costs associated with acquiring and/or processing new materials.  Thus, while Ishii does not particularly disclose a particular ratio between the new and reused material, he does suggest to one of ordinary skill in the art that this ratio may be modified and is therefore a result-effective variable, i.e., a variable which achieves a recognized result, namely the decrease in waste of disposing of used golf balls and the costs associated with acquiring and/or processing new materials.  While Ishii does not 
Regarding claims 6-8, the applicant contends that Sullivan does not teach an intermediate layer comprising the randomly arranged particles of the material of the first material class as recited.  Further, the applicant states that the intermediate layer of Sullivan is a non-foamed material.  However, these arguments are not persuasive as it is the combination of references that is used to teach the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii teaches a sports ball comprising an intermediate layer formed from thermoplastic polyurethane as recited. The reference to Sullivan is relied upon merely for its teaching that it is known in the art of sports balls formed from expanded thermoplastic polyurethane to form the layer of thermoplastic polyurethane from particles of the polyurethane. Sullivan does not teach any particular arrangement for the particles within the layer and also states that the particles may be in the form of cut, torn or shredded pieces, rods, flakes and the like (paragraph [0044]). Thus, Sullivan is seen as teaching the random arrangement of particles within the layer of the expanded thermoplastic polyurethane. It would have been obvious to one of ordinary skill in the art to form the expanded thermoplastic polyurethane layers as taught by the combination from randomly located particles of expanded In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir. 2012) (citations omitted).  “Rather, the test for obviousness is what the combined teachings of the references would have suggested to those having ordinary skill in the art.” Id. At 1333; see also In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (each prior art reference “must be read, no in isolation, but for what it fairly teaches in combination with the prior art as a whole”). 
Regarding the applicant’s argument that Sullivan fails to teach the claim limitation, such is not seen.  Sullivan teaches that it is known in the art of sports balls formed from an expanded thermoplastic polyurethane to form the layer comprising the expanded thermoplastic polyurethane by molded particles.  Note paragraph [0035] of Sullivan stating that the particles are placed in a mold cavity and fused together to form the structure.  Sullivan does not teach any particular arrangement for locating the particles within the mold and thus, the particles are obviously randomly placed within the mold.  Thus, Sullivan teaches that it is known in the art of sports balls to form a layer from randomly arranged particles of thermoplastic polyurethane.  Given this teaching, it would have been obvious to one of ordinary skill in the art to form the expanded thermoplastic polyurethane layers as taught by the combination from randomly located particles of expanded thermoplastic polyurethane in order to form the particular layer structure of the ball.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/STEVEN B WONG/            Primary Examiner, Art Unit 3711